

	

		II

		109th CONGRESS

		1st Session

		S. 673

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Smith (for himself,

			 Mr. Bingaman, and

			 Mr. Conrad) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 and the

		  Employee Retirement Income Security Act of 1974 to clarify that federally

		  recognized Indian tribal governments are to be regulated under the same

		  government employer rules and procedures that apply to Federal, State, and

		  other local government employers with regard to the establishment and

		  maintenance of employee benefit plans.

	

	

		1.Short titleThis Act may be cited as the

			 Governmental Pension Plan Equalization

			 Act of 2005.

		2.Definition of

			 governmental plan

			(a)Amendment to

			 Internal Revenue Code of 1986Section 414(d) of the Internal

			 Revenue Code of 1986 (definition of governmental plan) is amended by adding at

			 the end the following: The term governmental plan includes

			 a plan established or maintained for its employees by an Indian tribal

			 government (as defined in section 7701(a)(40)), a subdivision of an Indian

			 tribal government (determined in accordance with section 7871(d)), an agency

			 instrumentality (or subdivision) of an Indian tribal government, or an entity

			 established under Federal, State, or tribal law which is wholly owned or

			 controlled by any of the foregoing.

			(b)Amendment to

			 Employee Retirement Income Security Act of

			 1974Section 3(32) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1002(32)) is amended by adding at the end the

			 following: The term governmental plan includes a plan

			 established or maintained for its employees by an Indian tribal government (as

			 defined in section 7701(a)(40)), a subdivision of an Indian tribal government

			 (determined in accordance with section 7871(d)), an agency instrumentality (or

			 subdivision) of an Indian tribal government, or an entity established under

			 Federal, State, or tribal law that is wholly owned or controlled by any of the

			 foregoing.

			3.Extension to all

			 governmental plans of current moratorium on application of certain

			 nondiscrimination rules applicable to State and local plans

			(a)In

			 general

				(1)Subparagraph (G)

			 of section 401(a)(5) and subparagraph (G) of section 401(a)(26) of the Internal

			 Revenue Code of 1986 are each amended by striking section

			 414(d)) and all that follows and inserting section

			 414(d))..

				(2)Subparagraph (G)

			 of section 401(k)(3) of such Code and paragraph (2) of section 1505(d) of the

			 Taxpayer Relief Act of 1997 (Public Law 105–34; 111 Stat. 1063) are each

			 amended by striking maintained by a State or local government or

			 political subdivision thereof (or agency or instrumentality

			 thereof).

				(b)Conforming

			 amendments

				(1)The heading of

			 subparagraph (G) of section 401(a)(5) of the Internal Revenue Code of 1986 is

			 amended by striking State and local

			 governmental and inserting Governmental.

				(2)The heading of

			 subparagraph (G) of section 401(a)(26) of such Code is amended by striking

			 Exception for State and

			 local and inserting Exception for.

				(3)Section

			 401(k)(3)(G) of such Code is amended by inserting Governmental plan.— after

			 (G).

				4.Clarification

			 that tribal governments are subject to the same defined benefit plan rules and

			 regulations applied to State and other local governments, their police and

			 firefighters

			(a)Amendments to

			 Internal Revenue Code of 1986

				(1)Police and

			 firefightersSubparagraph (H) section 415(b)(2) of the Internal

			 Revenue Code of 1986 (defining participant) is amended—

					(A)in clause (i), by

			 striking State or political subdivision and inserting

			 State, Indian tribal government (as defined in section 7701(a)(40)), or

			 any political subdivision; and

					(B)in clause

			 (ii)(I), by striking State or political subdivision each place

			 it appears and inserting State, Indian tribal government (as so

			 defined), or any political subdivision.

					(2)State and local

			 government plans

					(A)In

			 generalSubparagraph (A) of section 415(b)(10) of such Code

			 (relating to limitation to equal accrued benefit) is amended—

						(i)by

			 inserting , Indian tribal government (as defined in section

			 7701(a)(40)), after State;

						(ii)by

			 inserting any before political subdivision;

			 and

						(iii)by inserting

			 any of before the foregoing.

						(B)Conforming

			 amendmentThe heading of paragraph (1) of section 415(b) of such

			 Code is amended by striking Special

			 rule for State and and inserting

			 Special rule for State, Indian tribal,

			 and.

					(3)Government pick

			 up contributionsParagraph (2) of section 414(h) of such Code

			 (relating to designation by units of government) is amended by striking

			 State or political subdivision and inserting State,

			 Indian tribal government (as defined in section 7701(a)(40)), or any political

			 subdivision.

				(b)Amendments to

			 Employee Retirement Income Security Act of

			 1974Section 4021(b) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1321(b)) is amended—

				(1)in paragraph

			 (12), by striking or at the end;

				(2)in paragraph

			 (13), by striking plan. and inserting plan; or;

			 and

				(3)by adding at the

			 end the following:

					

						(14)established and

				maintained for its employees by an Indian tribal government (as defined in

				section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an

				Indian tribal government (determined in accordance with section 7871(d) of such

				Code), an agency or instrumentality of an Indian tribal government or

				subdivision thereof, or an entity established under Federal, State, or tribal

				law that is wholly owned or controlled by any of the foregoing.

						.

				5.Effective

			 dateThe amendments made by

			 this Act shall apply to any year beginning before, on, or after the date of the

			 enactment of this Act.

		

